194 F.2d 533
The GIRDLER CORPORATIONv.CHARLES ENEU JOHNSON & CO., Appellant.
No. 10661.
United States Court of Appeals Third Circuit.
Argued February 4, 1952.
Decided February 29, 1952.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Allan K. Grim, Judge.
Allen S. Olmsted, 2d, Walter Biddle Saul, Philadelphia, Pa., for appellant.
Richard C. Sorlien, Thomas E. Comber, Jr., and Pepper, Bodine, Stokes & Hamilton, all of Philadelphia, Pa., for appellee.
Before MARIS, GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
The principal question raised on this appeal turns upon the meaning to be given to the phrase "date of cessation of hostilities between the United States and [Germany and Japan]" as used in the contracts between the parties. We are in agreement with the district court for the reasons well stated in the opinion filed by Judge Grim, 95 F. Supp. 713, that the phrase as used in these contracts must be construed to refer to September 2, 1945, the date of the formal Japanese surrender rather than December 31, 1946, the date of cessation of hostilities proclaimed by the President. 12 F.R. 1.


2
The remaining question is whether the district court erred in holding that it was mandatory to award the plaintiff interest at the legal rate on the balance of royalties due it under the contracts. We are satisfied that the action of the district court in this respect also was correct. McCornack v. Sharples, 1916, 254 Pa. 541, 99 A. 155; J. Purdy Cope Hotels Co. v. Fidelity-Phenix Fire Insurance Co., 1937, 126 Pa.Super. 260, 191 A. 636.


3
The judgment of the district court will be affirmed.